DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

4.	Claims 1-4, and 12-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2019/0388728, hereinafter Wang) in view of Seshan et al. (US Publication 2015/0127284, hereinafter Seshan), and further in view of Boman et al. (US Publication 2010/0182436, hereinafter Boman). 
Regarding claim 1, Wang discloses a method of coordinating time on a plurality of sports detection devices comprising the steps of:
receiving sensed data by the sports detection device and determining whether a sports action has occurred (Wang, para. 0072, the system uses motion sensor to collect motion data from volleyball athletes and to recognize one or more volleyball actions); and
associating a local time stamp with each determined sports action (Wang, para. 0072,  to visualize the collected motion data and associate them with the corresponding volleyball athletes' actions, the motion sensor data-driven system allows users to replay both video (e.g., captured using image capture device 140) and sensing data (e.g., provided by wearable sensor devices (WSD 110) simultaneously. The system synchronizes, i.e., by time aligning, the captured video content and the  recorded sensor data via timelines and timestamps and displays on screen 700 of FIG. 7 the recognized actions in the video content and the recorded sensor data).
Wang discloses collecting sensor data on the plurality of sports detection devices, but does not explicitly disclose:
broadcasting a global time stamp signal to a plurality sports detection devices;
generating on each sports detection device a session identification number based on the broadcast global time stamp, wherein the session identification number is associated with a sports session;
generating a plurality of local time stamps in response to the generated session identification number.
Seshan discloses broadcasting a global time stamp signal to a plurality sports detection devices (Seshan, para. 0078, propagating an instance of a reference time “global timestamp” value to a sensor system. A time value from a master time clock, for instance, can be propagated to one or more sensor systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Seshan’s features into Wang’s invention for effectively synchronizing all sensor devices to a reference time point.
Wang-Seshan discloses providing a global time stamp but does not explicitly disclose:
generating on each sports detection device a session identification number based on the broadcast global time stamp, wherein the session identification number is associated with a sports session; generating a plurality of local time stamps in response to the generated session identification number. 
Boman discloses:
generating on each sports detection device a session identification number based on the broadcast global time stamp, wherein the session identification number is associated with a sports session; generating a plurality of local time stamps in response to the generated session identification number (Boman, para. 0036, sensor device could record data using ID location data in timestamps to indicate the particular session of recorded sensor data; the global timestamp as disclosed in Seshan above is also used to identify the particular session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Boman’s features with Wang-Seshan’s invention for effectively synchronizing sensor data to a particular corresponding recorded video.   

Regarding claim 2, Wang-Seshan-Boman discloses the method of coordinating time on a plurality of sports detection devices of claim 1, wherein the sports detection device is comprised of: 
a sensor array system having a plurality of sensors and an AI recognition engine (Wang, fig’s 2 and 3, para. 0008, a processor-based system configured to receive and analyze data regarding the movement of an athlete's limb reported by a WSD. A motion sensor data processing platform according to embodiments of the invention may comprise a distributed system (e.g., a mobile app and a cloud-based data process unit) or other configuration (e.g., local computing device). Irrespective of the particular configuration of a motion sensor data processing platform, the motion sensor data processing platform of embodiments of a processor-based motion sensor data-driven system comprise logic (e.g., comprising artificial intelligence implementing machine learning, data mining algorithms, model, etc.) configured to analyze data provided by a WSD);
at least one CPU or MCU; memory, antenna (Wang, fig’s 2 and 3, para. 0008, processor, memory, and antenna as part of a WSD); and 
a power source, wherein the AI recognition engine is configured to receive sensed data from the plurality of sensors from an associated individual performing sports actions and identify from the sensed data using an action detection model a specific sports action (Wang, fig’s 2 and 3, para’s 0008, 0034, the motion sensor data processing platform of embodiments of a motion sensor data-driven system comprise logic (e.g., comprising artificial intelligence implementing machine learning, data mining algorithms, model, etc.) configured to analyze data provided by a wearable sensor device for recognizing particular sports actions and/or providing statistics and assessments of an athlete's actions and performance during a game or training session).

Regarding claim 3, Wang-Seshan-Boman discloses the method of coordinating time on a plurality of sports detection devices of claim 1, further comprising the step of: receiving video data associated with the sports session, wherein the video data includes a global time stamp (Wang, para. 0072,  to visualize the collected motion data and associate them with the corresponding volleyball athletes' actions, the motion sensor data-driven system allows users to replay both video (e.g., captured using image capture device 140) and sensing data (e.g., provided by wearable sensor devices (WSD 110) simultaneously. The system synchronizes, i.e., by time aligning, the captured video content and the  recorded sensor data via timelines and global timestamps of the respective captured video and sensed data  and displays on screen 700 of FIG. 7 the recognized actions in the video content and the recorded sensor data; Seshan, para. 0078, a reference time may be sent to video sensing/recording device).
The motivation to combine the references and obviousness arguments are the same as claim 1.

Regarding claim 4, Wang-Seshan-Boman discloses the method of coordinating time on a plurality of sports detection devices of claim 3, further comprising the step of: time aligning the video data with each determined sports action (Wang, para. 0072,  to visualize the collected motion data and associate them with the corresponding volleyball athletes' actions, the motion sensor data-driven system allows users to simultaneously replay both video (e.g., captured using image capture device 140) and sensing data (e.g., provided by wearable sensor devices (WSD 110). The system synchronizes, i.e., by time aligning, the captured video content and the  recorded sensor data via timelines and timestamps and displays on screen 700 of FIG. 7 the recognized actions in the video content and the recorded sensor data; Seshan, para’s 0090-0101, aligning recorded data from multiple sensing/recording devices with timestamps).
The motivation to combine the references and obviousness arguments are the same as claim 1.

Regarding claim 12, Wang-Seshan-Boman discloses the method of coordinating time data on a plurality of sports detection devices of claim 1, further comprising the step of periodically broadcasting a signal during the sports session that includes the original global time stamp sent and a local time offset (Seshan, para’s 0078 and 0081, propagating an instance of a reference time value to the sensors;  a time value from a master time clock, for instance, can be propagated to one or more sensors; this step can be performed periodically and/or continuously to provide updated reference time values to sensors of a sensor system).
The motivation to combine the references and obviousness arguments are the same as claim 1.

Regarding claim 13, Wang-Seshan-Boman discloses the method of coordinating time data on a plurality of sports detection devices of claim 12, wherein any sports detection device receiving the periodically broadcast signal after the original broadcasting of the global time stamp can then be associated with the same sports session (Seshan, para’s 0078 and 0081, propagating an instance of a reference time value to the sensors;  a time value from a master time clock, for instance, can be propagated to one or more sensors; this step can be performed periodically and/or continuously to provide updated reference time values to sensors of a sensor system; therefore any sensor device receiving the updated reference time after the original reference time can align its respective time stamp with the updated reference time).
The motivation to combine the references and obviousness arguments are the same as claim 1.

5.	Claims 5, 6, 8 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang-Seshan-Boman, as applied to claims 1 and 12 above,  in view of Anderson et al. (US Publication 2016/0049173, hereinafter Anderson).
Regarding claim 5, Wang-Seshan-Boman discloses the method of coordinating time on a plurality of sports detection devices of claim 4.
Wang-Seshan-Boman does not specifically disclose but Anderson discloses  automatically editing the time aligned video to portions wherein a determined sports action occurred (Anderson, para. 0019, automatically providing the editing of a video by employing sensor data that may be collected concurrently with the recording of the video. The sensor data may be used to identify a sensor event or sensor events that form the basis of generating a video clip or video clips).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson’s features with Wang-Seshan-Boman’s invention for enhancing user’s playback experience by providing video clips of particular sensed actions. 

Regarding claim 6, Wang-Seshan-Boman-Anderson discloses the method of coordinating time on a plurality of sports detection devices of claim 5, further comprising the step of: automatically editing the time aligned video further to portions wherein a particular individual associated with the determined sports action occurred (Anderson, para. 0019, automatically providing the editing of a video by employing sensor data that may be collected concurrently with the recording of the video. The sensor data may be used to identify a sensor event or sensor events that form the basis of generating a video clip or video clips).
The motivation to combine the references and obviousness arguments are the same as claim 5.

Regarding claim 8, Wang-Seshan-Boman discloses the method of coordinating time data on a plurality of sports detection devices of claim 1.
Wang-Seshan-Boman does not explicitly disclose but Anderson discloses the step of: 
monitoring by the sports detection device for the beginning of a sports action to be timed; identifying by the sports detection device the ending of the sports action to be timed (Anderson, para’s 0024-0025, monitoring the beginning and the ending of sensor events include detecting a rapid change in an accelerometer reading as a function of time, which may be indicative of a force experienced by a sensor, a rapid change in altitude detected by an altimeter as a function of time, a rapid change in audio intensity as a function of time, and so forth); and 
sending the timed sports action from the sports detection device to a computing device (Anderson, para’s 0019 and 0029, generating a video clip or video clips based on identifying sensor events; a video clip generated by the video clip creation module 108 may be sent via the communications system to various destinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson’s features with Wang-Seshan-Boman’s invention for enhancing user’s playback experience by providing video clips of recognized sensed actions.

Regarding claim 14, Wang-Seshan-Boman discloses the method of coordinating time data on a plurality of sports detection devices of claim 12.
Wang-Seshan-Boman does not explicitly disclose but Anderson discloses  wherein the global time stamp is in UTC form and the local time offset is in 1 second increments from the original global time stamp (Anderson, para. 0025, Network Time Protocol (NTP) is intended to synchronize all participating computers or devices to within at least milliseconds of Coordinated Universal Time (UTC) and device timestamp can be determined based on a base timestamp and a delta time in units of second as known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anderson’s features with Wang-Seshan-Boman’s invention for enhancing user’s playback experience by providing timestamps according to a well-known standard protocol.

6.	Claims 7 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang-Seshan-Boman, as applied to claim 1 above,  in view of Keller et al. (US Publication 2015/0106025, hereinafter Keller).
Regarding claims 7 and 9, Wang-Seshan-Boman discloses the method of time-aligning data on a plurality of sports detection devices of claim 1.
Wang-Seshan-Boman does not explicitly disclose but Keller discloses sending a connectionless signal indicating a timed-trial mode is initiated; and generating one of the following commands: start, stop, update, timed-trial and annotation (Keller, fig. 1, para. 0026, a user using his portable device interacts with the system 102 through the input component(s) 212. For example, a person interacting with the system 102 uses an input component 212 to switch between modes of operation, start and stop the timer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Keller’s features with Wang-Seshan-Boman’s invention for enhancing training experience by allowing for timing activities being tracked by a sports tracker.

7.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang-Seshan-Boman-Keller, as applied to claim 9 above,  in view of Agarwal et al. (Chinese Publication CN 110800273, 02-2020, hereinafter Agarwal).
Regarding claim 10, Wang-Seshan-Boman-Keller discloses the method of coordinating time data on a plurality of sports detection devices of claim 9, and further comprising generating one of the start, stop, timed-trial and annotation command into  a wireless device as described in claim 9 above.
Wang-Seshan-Boman-Keller does not explicitly disclose but Agarwal discloses wherein the annotation command further includes inputting one of an audio input, visual input, and pre-determined marker to be associated with the local time stamp and configured to be retrievable later with the associated sensed data at or around the moment of the annotation command (Agarwal, page 9 and 21, the graphical user interface 500 can enable the user to characterize the visual sensor data stream, then instruct the various event type occurrence, for example, by time of event type and event type, and  generate annotated sensor data stream by indicating various event type occurrence, the machine learning module 116 can train the machine learning model, such as classifier, to the various features characterizing sensor data stream is associated with the occurrence of a particular event type. For example, the graphical user interface 500 can be used for time corresponding to knocking on the sensor data stream 504 provides the "knocking" annotation 502; annotation 502 provides a tag for sensor data for machine learning module 116 training the virtual sensor 118 for detecting the corresponding event; para. 0021, annotation events can be vibration data 312 and/or acoustic data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal’s features with Wang-Seshan-Boman-Keller’s invention for enhancing user’s playback experience by effectively indexing or identifying location of a particular event type or action in the recorded sensor data.

8.	Claim  18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang-Seshan-Boman, as applied to claim 1 above,  in view of Agarwal et al. (Chinese Publication CN 110800273, 02-2020, hereinafter Agarwal).
	Regarding claim 18, Wang-Seshan-Boman discloses the method of coordinating time data on a plurality of sports detection devices of claim 1. 
	Wang-Seshan-Boman does not explicitly disclose but Agarwal discloses the step of receiving from an annotation device an annotation command (Agarwal, page 9 and 21, the graphical user interface 500 can enable the user to characterize the visual sensor data stream, then instruct the various event type occurrence, for example, by time of event type and event type, and  generate annotated sensor data stream by indicating various event type occurrence, the machine learning module 116 can train the machine learning model, such as classifier, to the various features characterizing sensor data stream is associated with the occurrence of a particular event type. For example, the graphical user interface 500 can be used for time corresponding to knocking on the sensor data stream 504 provides the "knocking" annotation 502; annotation 502 provides a tag for sensor data for machine learning module 116 training the virtual sensor 118 for detecting the corresponding event; para. 0021, annotation events can be vibration data 312 and/or acoustic data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal’s features with Wang-Seshan-Boman’s invention for enhancing user’s playback experience by effectively indexing or identifying location of a particular event type or action in the recorded sensor data.

9.	Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang-Seshan-Boman, as applied to claim 1 above,  in view of Lokshin et al. (US Publication 2017/0118539, hereinafter Lokshin).
Regarding claim 11, Wang-Seshan-Boman discloses the method of coordinating time data on a plurality of sports detection devices of claim 1, and further comprises the step of receiving video data having a global time stamp from a video source associated with the sports detection session, and wherein the video data is automatically time-aligned to the sensed data from the sports detection device as described above in claim 1.
Wang-Seshan-Boman does not explicitly disclose but Lokshin discloses of receiving multiple sets of video data each having a global time stamp from a plurality of video sources associated with the sports detection session, and wherein each set of video data is automatically time-aligned to the sensed data from the sports detection device (Lokshin, para. 0015, one or more cameras configured to record a plurality of timestamped video frames. The system further comprises an event processing system configured to receive one or more sensor records, the sensor records representing timestamped sensor data collected by a sensor recording device; select an event based on the sensor records; identify a time associated with the event; retrieve a plurality of timestamped video frames; synchronize the sensor records and the video frames, comprises synchronizing the timestamped sensor data with individual frames of the timestamped video frames according to a common timeframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lokshin’s features with Wang-Seshan-Boman’s invention for enhancing user’s playback experience by allowing user to select a preferred video clip from a plurality of video clips corresponding to the same recorded sensor data. 

10.	Claim 30 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang-Seshan-Boman, in view of Lokshin et al. (US Publication 2017/0118539, hereinafter Lokshin).
Regarding claim 30, this claim comprises limitations substantially the same as claims 1, 12, and 13; therefore, it is rejected by Wang-Seshan-Boman for the same rationale. Wang-Seshan-Boman does not explicitly disclose but Lokshin discloses sending an outbound broadcast from each of the plurality of sports detection devices indicative that each received the broadcast command from the mobile computing device  (Lokshin, fig. 4, para’s 0058-0062, sensors 412 can transmit data to other components via CPU 402; multiple network interfaces including cellular transceiver 418, wireless transceiver 420, and Bluetooth transceiver 422. Cellular transceiver 418 enables the sensors 412 to transmit or broadcast performance or audio/video data to a server or other components  via a mobile or radio network as known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lokshin’s features with Wang-Seshan-Boman’s invention for enhancing system’s operation by supporting 2-way communication between network devices.

11.	Claims 15, 16 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang-Seshan-Boman, as applied to claim 3 above,  in view of Ouimet et al. (US Publication 2017/0161382, hereinafter Ouimet).
Regarding claim 15, Wang-Seshan-Boman discloses the method of coordinating time on a plurality of sports detection devices of claim 3.
Wang-Seshan-Boman does not specifically disclose but Ouimet discloses  receiving an input query, identifying sensed data based on the query, automatically time-aligning the identified sensed data to the video data, and generating an output of the time-aligned identified sensed data and video data in response to input query (Ouimet, para. 0009, receiving environmental data and associated capture time data “time stamp” from a sensor of a mobile computing device, the capture time data reflecting capture time of the environmental data; processing the environmental data to generate metadata, time stamping the metadata using the capture time data; receiving video data and video time data at a processor; correlating the metadata to the video data using the capture time data and the video time data; receiving a search query; and/or identifying a frame within the video data by performing a search of the metadata using the search criterion)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ouimet’s features with Wang-Seshan-Boman’s invention for enhancing user’s playback experience by providing video clips in response to a request of particular sensed data.

Regarding claim 16, Wang-Seshan-Boman-Ouimet discloses the method of coordinating time data on a plurality of sports detection devices of claim 15, wherein the input query includes any of: type of sports action, player, play sequence, sports session, and type of video data (Wang, para. 0072, the system uses motion sensor to collect motion data from volleyball athletes and to recognize one or more volleyball actions).

Regarding claim 17, Wang-Seshan-Boman-Ouimet discloses the method of coordinating time data on a plurality of sports detection devices of claim 16, further including associating with a player a player profile, and wherein the player profile is associated with one or more sports detection devices (Boman, para’s 0026 and 0036, capturing the action while any ID location device (such as GPS, RFID, transponders, or other similar technology) locates and identifies users who are wearing an ID location device as they participate in action sports within a venue, creating Audio/Video files of the user; image sensor/camera device could record data using ID location data in timestamps to indicate the particular session is related to a specific player).
The motivation to combine the references and obviousness arguments are the same as claims 1 and 15.

Conclusion
12..	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOI H TRAN/Primary Examiner, Art Unit 2484